DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 22, 2021.

Claims 2, 5-7, 11, 14, 22-25, and 31-34 were cancelled. Claims 1, 3-4, 8-10, 12-13, 15-21, 26-30 and 35-46 are currently pending, of which, claims 1, 4, 8, 10,12-13, 15,17-18, 36, 40-43 were amended.

In light of amendments, the rejections to claims 40 and 43-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph were withdrawn. 

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, stated that amended independent claims 1, 10, and 17, as well as the other rejected claims 4, 8, 9, 13, 15, 16, and 41-45, which depend from claim 1 or claim 10, are patentable over Miao’24, Park, and Lee. 
To be specific, the applicant argued that:

a/ the UE-designed DMRS pattern books in Miao’24 are clearly intended for DMRS, and not for CSI-RS or PT-RS as now recited in independent claims 1, 10, and 17. 
Examiner respectfully disagrees.
Miao’24 mentions downlink reference signals include DM-RSs and CSI-RSs that a UE uses to acquire channel state information (para.3 and 5) and upon receiving CSI-RSs, the UE performs channel and noise variance estimation based on information obtained from CSI-RSs to obtain channel estimates, and after further processing, outputs an optimized pattern book (para.19). Similarly, Miao’24 describes a general process involving a receiver receives in a downlink subframe the reference signal indicating wireless channel characteristics, performs channel estimation based on the wireless channel characteristics indicated by the received reference signal, and prepares a pattern book as a function of estimation (para.34). Lee additionally explains that the reference signals can be for channel measurement {CSI-RS} (para.163), channel demodulation {DM-RS} (para.144), and phase-tracking {PT-RS} (para.7), which can be sent by the eNB using different time patterns, e.g., dense or sparse (para.225-226). Also, Lee mentions that in case of PT-RS retransmission, the reception success rate needs to be considered (para.153). It is obvious that to improve the reception success rate, the UE upon receiving PT-RS, determines its density and determines an appropriate signaling pattern {included in a pattern book} for the eNB based on such pattern to transmit the reference signalling. 
Thus, Lee does suggest or imply that UE-designed DMRS pattern books of Miao’24 could possibly be applied to CSI-RS and PT-RS.
Consequently, Miao’24 in view of Lee do disclose the UE-designed DMRS pattern books are clearly intended for DMRS, and also for CSI-RS or PT-RS as now recited in independent claims 1, 10, and 17. 

b/ Miao’24 explicitly discloses a UE-designed DMRS pattern book is intended to be used only for the specific UE by which the DMRS pattern book was designed, and not for any other UE. However, Park, to modify Miao’24, other than teaching the BS is selecting a pilot pattern different from that of the MS, also describes each MS notifies to BS its pilot pattern information (para.41) and coordinator/ BS can select a pilot pattern indicated by pilot pattern information received from the MS (para.51). Due to the fact that the base station controls a pilot distribution density of a signal to be transmitted to MS1 to MS9, which have similar multipath delays are grouped (para.27), it is obvious that the network equipment transmits, to the other UE, the pilot pattern information or the sparse reference signaling consistent with the sparse signaling pattern indicated by the UE, in some specific situation; thus efficiently supporting reference signals transmissions by adopting dynamically configured reference signal patterns, e.g., of high or low density, being tailored to accommodate channel conditions/ movements of different UEs while reducing processing overhead.

c/ Claim 45 recites receiving from the UE, before transmitting the dense reference signaling to the UE, signaling to request the re-training. This signaling is received by network equipment from the UE to request re-training, and after that signaling is received by the network equipment, the network equipment transmits dense reference signaling to the UE. In Miao’24, the UE is signaling an updated DMRS pattern book to the eNB. In other words, the UE has already updated the DMRS pattern book and is not requesting any sort of re-training.
Examiner respectfully disagrees.
	Miao’24 describes upon receiving CRSs and/or CSI-RSs sent from BS (para.3), e.g. during training, the UE performs channel and noise variance estimation based on information obtained from the CRSs and/or CSI-RSs to obtain channel estimates, and as a result of additional processing, outputs an optimized DMRS pattern book (para.19). Similarly, when UE determines SNR (of received RSs) changes, e.g., during retraining with BS, UE adapts, creates a new DMRS pattern book, reconfigures the DMRS pattern book by signaling it to the eNB, so as for eNB uses it for transmitting DMRSs/ PDSCH transmissions (para.25), e.g., or transmitting dense reference signaling according to channel environment, para.9 in Park)
	Thus, Miao does disclose requesting any sort of re-training before updating the DMRS pattern book.  

d/ Zeng appears to have no relevance at all to reference signaling or even to communications in general, and therefore Zeng is not from the same field of endeavor and is not properly combinable with any of the other references (in claims 38-39). 
	Examiner respectfully disagrees.
	Zeng defines the machine learning is used to predict behavior based on  conditions (col.2, lines 1-9), involves identifying appropriate inputs for use that will result in accurate suggestions of how to respond to leads in a manner that optimizes a target behavior (col.1, lines 51-61), and is applied in wireless communications field (Fig.1). Thus, it is obvious to use machine learning in predicting elements of a channel, or antenna port dependencies, e.g., prediction or suggestion, by using measurements, e.g, inputs, in order to optimize the generation of RS signaling used in wireless communications among components in the network.
	Thus, Zeng appears to have relevance to communications in general, and therefore Zeng is from the same field of endeavor and is properly combinable with any of the other references. 

In view of the above reasoning, the examiner believes that the rejections of independent claims 1, 10, and 17, and of other claims 4, 8, 9, 13, 15, 16, and 41-45, which depend from claim 1 or claim 10, are not patentable over Miao’24, Park, and Lee. 
Consequently, the rejection of claims 1, 3-4, 8-10, 12-13, 15-21, 26-30, and 35-46 under 35 U.S.C. 103 should be sustained.
Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
            The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21, 26-27, 28-30, 35-36, and 41-42 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
   
In claim 18 (line 8); claim 27 (line 12); and claim 36 (line 9), the term “ the sparse reference signaling” lacks of proper antecedent. 
Claims 19-21, 26 and claims 28-30, 35 are also rejected for being dependent on their respective base rejected claims 18 and 27.
           
In claim 41 (line 5) and claim 42 (line 5), it is confusing and ambiguous for reciting "and/or" since it is unclear as to what is intended to be the claim limitation. Is it intended to be "and" or "or" for the claim limitation?

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 4, 9-10, 13, 16-17, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in Pub. No. US 2015/0282124 A1, hereinafter referred to as Miao’24, in view of Lee et al. in Pub. No. US 2019/0305908 A1, hereinafter referred to as Lee.
	
Regarding claim 1, Miao’24 discloses a method performed by network equipment in a wireless communication network (method performed by eNB, e.g., network equipment, in wireless network, element 104 in Fig.4), the method comprising:
transmitting reference signaling to a User Equipment (UE) (transmitting a demodulation reference signal {DMRS}, e.g., reference signaling, to a user equipment (UE), para.52, lines 1-4);
receiving, from the User Equipment (UE), an indication of a sparse signaling pattern that is determined by the UE based on the reference signaling (receiving, from UE, a UE-designed DMRS pattern book or DMRS patterns having low DMRS density or very sparse density, e.g., sparse signaling pattern, [para.52, lines 1-6, para.15, lines 1-14] upon receiving CRSs and/or CSI-RSs [para.34]), wherein the indication comprises an indication or one of more parameters of the sparse signaling pattern (DMRS density includes resource elements per resource block, or location, para.15, lines 1-14 or para.130;
receiving, from the UE, an indication that the network equipment is to transition to sparse reference signaling (receiving, from UE, reconfigured/ updated DMRS pattern book including a new DMRS pattern having low DMRS density, by which PDSCH/ DMRS transmission is transmitted, para.25 and para.15, lines 6-14), the sparse reference signaling being consistent with the sparse signaling pattern determined by the UE  (DMRSs are selected for PDSCH transmissions using {low density} reconfigured DMRS pattern books, para.25); and 
transmitting, to the UE, the sparse reference signaling consistent with the sparse signaling pattern (transmitting DMRSs for PDSCH transmissions using reconfigured DMRS pattern books, para.25).
Also, Miao’24 describes reference signals can include CSI Channel State Information Reference Signal {CSI-RS} and Demodulation Reference Signal {DM-RS} signaling (para.3).
 Miao’24 does not disclose the sparse reference signaling also comprises the phase tracking Reference signal {PT-RS signaling} based on which the sparse signaling pattern is determined; which is known in the art and commonly applied in communications field for data communications, as suggested in Lee’s disclosure as below.
Lee, from the same field of endeavor, teaches that the reference signals can be used for channel measurement {CSI-RS} (para.163), channel demodulation {DM-RS} (para.144), and phase-tracking {PT-RS} (para.7).
Also, Lee states that PT-RS can be sent by the eNB using different time patterns, e.g., dense or sparse (para.225-226), and in case of PT-RS retransmission, the reception success rate needs to be considered (para.153).
Thus, it is obvious to transmit the sparse reference signalling comprising reference signals, e.g., DMRS, CSI-RS, PT-RS consistent with the sparse signaling pattern indicated in a book pattern sent by the UE, and to ensure UE successfully receives such sparse reference signaling; thus optimizing spectrum efficiency in typical coverage situations based on improved channels estimation {by the UE} and appropriate RSs signaling {sent by the eNB} determined according to a signaling pattern specified by the UE as feedback sent upon receiving reference signaling from the eNB. 

	Regarding claim 4, Miao’24 in view of Lee further discloses transmitting the reference signaling comprises transmitting the reference signaling to the UE for online training at the UE to determine the spare signaling pattern, wherein the reference signaling is associated with communications with the UE (transmitting CRSs and/or CSI-RSs to UE, which performs channel and noise variance estimation based on information obtained from CRSs and/or CSI-RSs to obtain channel estimates for outputting DMRS pattern book including DMRS patterns [see para.19 or Fig.2 in Miao’24], and transmitting DMRS/ PDSCH based on DMRS pattern, see para.24 or element 440 of Fig.4 in Miao’24).
 It is known that collecting channel measurements according to transmitted downlink CSI-RS signaled by network equipment, while performing normal data feedback – are steps to be performed in online training.

Regarding claim 9, Miao’24 in view of Lee further disclose:          
receiving, from the UE, an indication that the network equipment is to 
transition from the sparse reference signaling to dense reference signaling for the UE (receiving, from UE, reconfigured/ updated DMRS pattern book including a new DMRS pattern, by which PDSCH/ DMRS transmission is transmitted when channel conditions change [see para.25 in Miao’24], or when multipath delay is large, then pilot set time/ frequency pattern to be densest [see para.153 in Lee]);
transmitting, to the UE, the dense reference signaling (transmitting DMRSs for PDSCH transmissions using reconfigured {dense} DMRS pattern books/ DMRS, see para.25 in Miao’24).

  	 Regarding claim 41, Miao’24 in view of Lee disclose wherein the one or more parameters of the sparse signaling pattern comprise any of:
reference signaling densities per antenna port (RE pair hatching and spanning two PRBs 310 and 320, is used for antenna ports 7 and 8; see para.20 in Miao’24);
reference signaling densities per subset of antenna ports;
pilot and/or non-pilot antenna port indices for the sparse signaling pattern;
per antenna port pilot locations for which pilots are and are not to be transmitted;
a subset of base antenna ports in a time-frequency grid, wherein the subset constitutes the sparse signaling pattern;
per-antenna port designations of individual antenna ports as pilot or non-pilot.


Regarding claim 42, Miao’24 in view of Lee disclose wherein the one or more parameters of the sparse signaling pattern comprise any of:
overall reference signaling density (half of current density of 24 resource elements per resource block, see para.15, lines 9-12 in Miao’24);
an index or identifier of the sparse signaling pattern;
time-frequency grid locations corresponding to pilot and/or non-pilot positions in the sparse signaling pattern;
a difference between a base pattern and the sparse signaling pattern; a representation of on and off pilot locations in the sparse signaling pattern.


Regarding claim 43, Miao’24 in view of Lee disclose wherein the sparse signaling pattern is determined by the UE as part of a training phase that comprises transmitting the reference signaling to the UE (optimized DMRS pattern book is designed by UE as result of estimating CSR/ CSI-RS received from BS and additional processing, e.g., in training phase, see para.3, 19 in Miao’24).
It is known that receiving reference signaling, determining sparse reference signaling, and sending reference signaling pattern – are steps to be performed in the training phase. 

Regarding claim 44, Miao’24 in view of Lee disclose wherein:
transmitting dense reference signaling to the UE for re-training at the UE (selecting {updated} DMRSs for PDSCH transmissions, e.g., transmitting dense reference signaling to UE, using reconfigured DMRS pattern book, when UE condition changes, [see para.25-26 in Miao’24] or when UE determines SNR of received RSs changes, e.g., during retraining with BS, see para.9, 19, 25 in Miao’24).
It is known that receiving reference signaling, estimating channel based on received reference signaling, determining sparse reference signaling, … – are steps to be performed in the re-training phase. 

	Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 1 above, except that claim 10 is in a device claim format, and wherein Miao’24 [in claim 10] also discloses a network equipment for a wireless communication network (eNB, element 104 in Fig.4) comprising: a processor (processor, para.101); and a processor-readable memory coupled to the processor, and storing processor-executable instructions, which, when executed by the processor, cause the processor to perform the claimed invention (para.101). 

		Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 4 above, except that claim 13 is in a device claim format. 

		Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 1 above, except that claim 17 is in a processor-readable memory format, which, when executed by a processor in network equipment in a wireless communication network, cause the processor to perform the claimed invention (para.171). 

Claims 3, 12, 18-21, 26-30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miao’24 in view of Lee, as applied to claims 1 (for claim 3 and 37), claim 10 (for claim 12) above, and further in view of Annavajjala in US Publication No. 2015/0312008 A1, hereinafter referred to as Annavajjala.

Regarding claim 3, Miao’24 in view of Lee further disclose transmitting the reference signaling comprises transmitting the reference signaling to the UE for offline training at the UE to determine the sparse signaling pattern, wherein the reference signaling is separate from reference signaling for communications with the UE (transmitting a demodulation reference signal {DMRS}, e.g., reference signaling, to a user equipment (UE),[para.52, lines 1-4]).
However, Miao’24 in view of Lee do not disclose transmitting the reference signaling comprises transmitting the reference signaling to the UE for offline training at the UE to determine the sparse signaling pattern, wherein the reference signaling is separate from reference signaling for communications with the UE; which is known in the art and commonly applied in communications field for data communications, as suggested in Annavajjala’s disclosure as below.
Annavajjala, from the same field of endeavor, teaches using CQI prediction schemes or CQI predictors to estimate the downlink channel (para.61).
Thus, it is understood that -- when UE receives downlink channel/ reference signaling, develops prediction schemes in order to acquire measurements, gives pattern to the base station, which uses such pattern to send a reference signaling for communications with UE – an offline training is employed to identify an appropriate reference signaling pattern. 
	
Regarding claim 37, Miao’24 in view of Lee further disclose the sparse signaling pattern is determined by the UE based on measurements that are made by the UE using the reference signaling (outputting DMRS pattern book including DMRS patterns by performing channel estimation of CRSs and/or CSI-RSs, see para.19 or Fig.2 in Miao’24).
However, Miao’24 in view of Lee do not disclose the sparse signaling pattern is determined by the UE based on antenna port dependencies; which is known in the art and commonly applied in communications field for data communications, as suggested in Annavajjala’s disclosure as below.
Annavajjala, from the same field of endeavor, teaches the sparse signaling pattern is determined by the UE based on antenna port dependencies (reference signals are transmitted at an antenna port on giver resource element, e.g., on particular OFDM symbol, on a given subcarrier, and UE can estimate downlink channel once per transmit antenna port, and applies CQI prediction schemes, para.61).
Therefore, it would be desirable to determine the sparse signaling pattern based on measurements that are made by the UE using the reference signaling  and based on antenna port dependencies; thus efficiently controlling/ adjusting reference signaling patterns  based on more accurate measurements.

		Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 3 above, except that claim 12 is in a device claim format. 
	
Regarding claim 18, Miao’24 discloses a method performed by a user equipment (UE) in a wireless communication network (UE, element 105a in Fig.7), the UE comprising:
receiving reference signaling from the network equipment in the wireless communication network (receiving transmitting a demodulation reference signal {DMRS}, e.g., reference signaling, para.52, lines 1-4);
transmitting to the network equipment an indication of a sparse signaling pattern that is determined by the UE based on the reference signaling received by the UE (transmitting a UE-designed DMRS pattern book or DMRS patterns having low DMRS density or very sparse density, e.g., sparse signaling pattern, [para.52, lines 1-6, para.15, lines 1-14] upon receiving CRSs and/or CSI-RSs [para.34]), wherein the indication comprises an indication or one or more parameters of the sparse signaling pattern (wherein DMRS patterns have parameters: resource elements per resource block [para.15, lines 1-14] or DMRS location, [para.13]);  
receiving, from the network equipment sparse reference signaling consistent with the sparse signaling pattern determined by the UE (receiving, from eNB, DMRSs for PDSCH transmissions using reconfigured DMRS pattern books from, para.25);
performing channel measurement (performing channel measurement upon receiving CSI, e.g., sparse reference signaling, para.19, lines 3-6).
Also, Miao’24 describes reference signals can include CSI Channel State Information Reference Signal {CSI-RS} and Demodulation Reference Signal {DM-RS} signaling (para.3).
Miao’24 does not disclose the sparse reference signaling also comprises the phase tracking Reference signal {PT-RS signaling} based on which the sparse signaling pattern is determined; which is known in the art and commonly applied in communications field for data communications, as suggested in Lee’s disclosure as below.
Lee, from the same field of endeavor, teaches that the reference signals can be used for channel measurement {CSI-RS} (para.163), channel demodulation {DM-RS} (para.144), and phase-tracking {PT-RS} (para.7).
Also, Lee states that PT-RS can be sent by the eNB using different time patterns, e.g., dense or sparse (para.225-226), and in case of PT-RS retransmission, the reception success rate needs to be considered (para.153).
Thus, it would be obvious to transmit the sparse reference signalling comprising reference signals, e.g., DMRS, CSI-RS, PT-RS consistent with the sparse signaling pattern indicated in a book pattern sent by the UE – for the benefit of facilitating the determination of specific patterns according to different received reference signals types needed for processing communications between the UE and eNB.
Miao’24 in view of Lee do not disclose performing prediction based on the received sparse reference signaling; which is known in the art and commonly applied in communications field for data communications, as suggested in Annavajjala’s disclosure as below.
Annavajjala, from the same field of endeavor, teaches performing prediction based on the received sparse reference signaling (applying prediction scheme based on downlink channel and estimating channel state information, para.61).
Therefore, it would be obvious to one of ordinary skill in the art to perform channel measurement and prediction based on received sparse reference signaling; thus preventing system degradation by determining received sparse signaling transmission conditions on obtained sparse reference signaling estimation information.

Regarding claim 19, Miao’24 in view of Lee and Annavajjalla further disclose:    
 transmitting to the network equipment an indication that the network equipment is to transition to sparse reference signaling for the UE (transmitting to eNB reconfigured/ updated DMRS pattern book including a new DMRS pattern having low DMRS density, by which PDSCH/ DMRS transmission is transmitted, see para.25 and para.15, lines 6-14 in Miao’24). 

Regarding claim 20, Miao’24 in view of Lee and Annavajjala further disclose transmitting the reference signaling comprises transmitting the reference signaling to the UE for offline training at the UE to determine the sparse signaling pattern, wherein the reference signaling is separate from reference signaling for communications with the UE (transmitting a demodulation reference signal {DMRS}, e.g., reference signaling, to a user equipment (UE),[see para.52, lines 1-4 in Miao’24 ] and using CQI prediction schemes or CQI predictors to estimate the downlink channel [see para.61 in Annavajjala]).
Thus, it is understood that -- when UE receives downlink channel/ reference signaling, develops prediction schemes in order to acquire measurements, gives pattern to the base station, which uses such pattern to send a reference signaling for communications with UE – an offline training is employed to identify an appropriate reference signaling pattern.

Regarding claim 21, Miao’24 in view of  Lee and Annavajjala further disclose transmitting the reference signaling comprises transmitting the reference signaling to the UE for online training at the UE to determine the spare signaling pattern, wherein the reference signaling is associated with communications with the UE or the other UE (transmitting CRSs and/or CSI-RSs to UE, which performs channel and noise variance estimation based on information obtained from CRSs and/or CSI-RSs to obtain channel estimates for outputting DMRS pattern book including DMRS patterns [see para.19 or Fig.2 in Miao’24], and transmitting DMRS/ PDSCH based on DMRS pattern, see para.24 or element 440 of Fig.4 in Miao’24).
 It is known that collecting channel measurements according to transmitted downlink CSI-RS signaling by network equipment while performing normal data feedback – are steps to be performed in online training.

Regarding claim 26, Miao’24 in view of Lee and Annavajjala further disclose:     receiving, from the UE, an indication that the network equipment is to transition from the sparse reference signaling to dense reference signaling for the UE (receiving, from UE, reconfigured/ updated DMRS pattern book including a new DMRS pattern, by which PDSCH/ DMRS transmission is transmitted when channel conditions change [see para.25 in Miao’24], or when multipath delay is large, then pilot distribution density is set to be high [see para.30 in Park);
transmitting, to the UE, the dense reference signaling  (transmitting DMRSs for PDSCH transmissions using reconfigured {dense} DMRS pattern books/ DMRS, see para.25 in Miao’24).

		Regarding claim 27, claim 27 is rejected for substantially same reason as applied to claim 18 above, except that claim 27 is in a device claim format, and wherein Miao’24 [in claim 27] also discloses a user equipment (mobile device in Fig.5) for a wireless communication network comprising: a processor (application processor in Fig.5); and a processor-readable memory coupled to the processor, and storing processor-executable instructions, which, when executed by the processor, cause the processor to perform the claimed invention (internal memory in Fig.5 and para.101). 

         Regarding claims 28-30, claims 28-30 are rejected for substantially same reason as applied to claims 19-21 above, respectively, except that claims 28-30  are recited from the device {usser equipment} perspective.

		Regarding claim 35, claim 35 is rejected for substantially same reason as applied to claim 26 above, except that claim 35 is in a device claim format. 

Claims 8, 15, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Miao’24 in view of Lee, as applied to claims 1 and 10 above, respectively, and further in view of Park et al. in Pub. No. US 2006/0146948 A1, hereinafter referred to as Park.

Regarding claim 8, Miao’24 in view of Lee do not disclose transmitting, to another UE, configuration information to configure the other UE for the sparse reference signaling; and transmitting, to the other UE, sparse reference signaling consistent with the sparse signaling pattern determined by the UE; which are known in the art and commonly applied in communications field for data communications, as suggested in Park’s disclosure as below.
Park, from the same field of endeavor, teaches:
transmitting, to another UE, configuration information to configure the other UE for the sparse reference signaling (selecting a pilot pattern, e.g., configuration information, indicated by pilot pattern information received from {other} MS, para.51); and 
transmitting, to the other UE, sparse reference signaling consistent with the sparse signaling pattern determined by the UE (transmitting DMRSs for PDSCH transmissions using reconfigured DMRS pattern books, para.25).
Also, Park teaches the base station controls a pilot distribution density of a signal to be transmitted to MS1 to MS9, which have similar multipath delays are grouped (para.27).
It is obvious that the network equipment transmits, to the other UE, the pilot pattern information or the sparse reference signaling consistent with the sparse signaling pattern indicated by the UE in some specific situation; thus efficiently supporting reference signals transmissions by adopting dynamically configured reference signal patterns, e.g., of high or low density, being tailored to accommodate channel conditions/ movements of different UEs while reducing processing overhead.


 Regarding claim 45, Miao’24 in view of Lee disclose wherein:
receiving from the UE, before transmitting the dense reference signaling to the UE, signaling to request the re-training, wherein the signaling to request the re-training provides to the network equipment an indication that the network equipment is to transition from the sparse reference signaling to the dense reference signaling for the UE (acknowledging updated DMRS pattern book signaled by UE, e.g., request to re-training, before transmitting a PDSCH transmission with new DMRS pattern to UE, e.g., dense reference signaling, when UE condition changes, [see para.25 in Miao’24]).
Miao’24 in view of Lee do not disclose requesting the re-training provides to the network equipment an indication that the network equipment is to transition from the sparse reference signaling to the dense reference signaling; which is known in the art and commonly applied in communications field for data communications, as suggested in Park’s disclosure as below.
Park, from the same field of endeavor, teaches using excessive number of pilots, e.g., reference signals, in worst channel evironement (para.9).
Thus, it is obvious to receive the re-training request indicating the transitioning from the sparse reference signaling to the dense reference signaling before transmitting the dense reference signaling to the UE; thus increasing  throughput by transmitting the reference signaling according to UE’s needs based on channel environment. 

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 8 above, except that claim 15 is in a device claim format.


Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miao’24 in view of Lee and Annavajjala, as applied to claim 37 above, and further in view of Zeng et al. in US Patent No. 9,460,401 B2, hereinafter referred to as Zeng.

Regarding claim 38, Miao’24 in view of Lee and Annavajjala do not further disclose the sparse signaling pattern has a corresponding predictor, determined by the UE, for predicting one or more elements of a channel based on the sparse reference signaling; which is known in the art and commonly applied in communications field for data communications, as suggested in Zeng’s disclosure as below.
Zeng, from the same field of endeavor, teaches the sparse signaling pattern has a corresponding predictor, determined by the UE, for predicting one or more elements of a channel based on the sparse reference signaling (using machine learning to predict behavior on local channels, col.2, lines 6-9); which would be desirable to employ this algorithm, for the benefit of facilitating the generation of RS signaling.


Regarding claim 39, Miao’24 in view of Lee, Annavajalla, and Zheng further disclose wherein the predictor is determined by the UE by training a Machine Learning (ML) module using measurements, to learn the antenna port dependencies (using machine learning to predict behavior on local channels, [col.2, lines 6-9 in Zeng] or on antenna port depencies [see para.61 of Annavajjala]).

Regarding claim 40, Miao’24 in view of Lee, Annavajjala, and Zheng further disclose the indication of the sparse reference signaling pattern signals to the network equipment an end of the training (output of DMRS pattern book is indication of end of training, see para.19 or Fig.2 in Miao’24),

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Miao’24 in view of Lee, as applied to claim 44 above, and further in view of Kuroda et al. in US Publication No. 2009/0175370 A1, hereinafter referred to as Kuroda.

Regarding claim 46, Miao’24 in view of Lee do not disclose wherein the network equipment initiates the re-training and transmits the dense reference signaling to the UE; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuroda’s disclosure as below.
Kuroda, from the same field of endeavor, teaches the network equipment initiates the re-training and transmits the dense reference signaling to the UE (base station decides pilot pattern with a higher pilot symbol density, sends report signal that enables mobile station to carry out channel estimation based upon pilot pattern that base station is using, para.111).
Therefore, it would be obvious to one of ordinary skill in the art to initiate the re-training and transmit the dense reference signaling to the UE; thus enhancing the utilization efficiency of radio resources, system and user throughputs – by using an optimal pilot pattern corresponding to the cell environment of the base station. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Miao’24.

Regarding claim 36, Miao’24 discloses a processor-readable memory storing processor-executable instructions, which, when executed by a processor in a user equipment {UE} (UE, element 105a in Fig.7) for a wireless communication network, cause the processor to perform a method (para.66) comprising:
receiving reference signaling from the network equipment in the wireless communication network (receiving a demodulation reference signal {DMRS}, e.g., reference signaling, para.52, lines 1-4);
transmitting to the network equipment an indication of a sparse signaling pattern that is determined by the UE based on the reference signaling received by the UE (transmitting a UE-designed DMRS pattern book or DMRS patterns having low DMRS density or very sparse density, e.g., sparse signaling pattern, [para.52, lines 1-6, para.15, lines 1-14] upon receiving CRSs and/or CSI-RSs [para.34]), wherein the DMRS pattern comprises information on or one or more parameters of the sparse signaling pattern (wherein DMRS patterns have resource elements per resource block, e.g., parameters, [para.15, lines 1-14] or DMRS location, [para.13]);  
receiving, from the network equipment sparse reference signaling consistent with the sparse signaling pattern determined by the UE (receiving, from eNB, DMRSs for PDSCH transmissions, which use reconfigured DMRS pattern books from, para.25);
performing channel measurement (performing channel measurement upon receiving CSI, e.g., sparse reference signaling, para.19, lines 3-6).
Also, Miao’24 describes reference signals can include CSI Channel State Information Reference Signal {CSI-RS} and Demodulation Reference Signal {DM-RS} signaling (para.3). 
Miao’24 does not clearly disclose the information included in the DMRS pattern can also be indicated as parameters in the sparse signaling pattern.
However, Miao’24 mentions that DMRS density includes resource elements per resource block [para.15, lines 1-14] or DMRS location, [para.13]).
Thus, it is obvious to identify reference signals/ DMRS parameters, e.g., resource elements/ resource block, when determining DMRS density, and include them in the sparse signaling pattern; thus facilitating the BS to determine/ transmit the sparse reference signaling over such resources, according to UE’s indication.  
Miao’24 does not disclose performing prediction based on the received sparse reference signaling; which is known in the art and commonly applied in communications field for data communications, as suggested in Annavajjala’s disclosure as below.
Annavajjala, from the same field of endeavor, teaches performing prediction based on the received sparse reference signaling (applying prediction scheme based on downlink channel and estimating channel state information, para.61).
Therefore, it would be obvious to one of ordinary skill in the art to perform channel measurement and prediction based on received sparse reference signaling; thus preventing system degradation by determining received sparse signaling transmission conditions on obtained sparse reference signaling estimation information.

Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     



	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465